Exhibit 10.4

SIXTH AMENDMENT TO CREDIT AGREEMENT
 
This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of
June 30, 2005, is by and among ATA AIRLINES INC., an Indiana corporation (the
“Borrower”), ATA HOLDINGS CORP. (the “Parent”), each of the Subsidiaries of the
Parent identified on the signature pages hereto (the “Subsidiaries”), and
SOUTHWEST AIRLINES CO., a Texas corporation (the “Lender”).
 
R E C I T A L S
 
A. The Lender and the Borrower, the Parent and the Subsidiaries entered into
that certain Secured Debtor-in-Possession Credit and Security Agreement dated as
of December 22, 2004, as amended by that certain First Amendment to Credit
Agreement dated as of January 30, 2005, that certain Second Amendment to Credit
Agreement dated as of February 25, 2005, that certain Third Amendment to Credit
Agreement dated as of March 31, 2005, that certain Fourth Amendment to Credit
Agreement dated as of April 30, 2005, and that certain Fifth Amendment to Credit
Agreement dated as of May 30, 2005 (the “Credit Agreement”), pursuant and
subject to the terms and conditions of which, among other things, the Lender
agreed to make loans and other financial accommodations to the Loan Parties (as
defined in the Credit Agreement).
 
B. The Borrower has requested that the Lender agree to amend certain provisions
of the Credit Agreement on terms and conditions set forth herein.
 
C. Subject to the terms and conditions of this Sixth Amendment, the Lender is
willing to agree to the request of the Borrower.
 
A G R E E M E N T S
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
subject to the terms and conditions hereof, the parties hereto hereby agree as
follows:
 
1. Incorporation of Recitals. The Recitals set forth above are incorporated
herein, are acknowledged by the Borrower to be true and correct and are made a
part hereof.
 
2. Definitions. All capitalized terms used but not elsewhere defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
3. Amendments to Credit Agreement. The Credit Agreement is amended as set forth
below:
 
(a) Section 7.11(a) - Minimum Consolidated EBITDARR. The Credit Agreement is
amended by deleting the current version of Section 7.11(a) in its entirety and
substituting the following in lieu thereof:
 
“(a) Minimum Consolidated EBITDARR. (i) Permit Consolidated EBITDARR for each
calendar month beginning on July 1, 2005 and ending with September 30, 2005 to
be less than 75% of the projected EBITDARR for each such month as set forth the
in the Borrower’s Projections; nor (ii) permit cumulative Consolidated EBITDARR
for each month beginning on July 1, 2005 and ending on September 30, 2005 to be
less than 80% of the cumulative Consolidated EBITDARR for each such calendar
month as set forth in the Borrower’s Projections (provided that the first such
cumulative EBITDARR of the Borrower, the Parent and its Subsidiaries shall be
tested for the period beginning on July 1, 2005 and ending on August 31, 2005).”
 
 

--------------------------------------------------------------------------------


(b) Section 7.11(b) - Minimum Adjusted EBITDARR. The Credit Agreement is amended
by deleting the current version of Section 7.11(b) in its entirety and
substituting the following in lieu thereof:
 
“(b) Minimum Adjusted EBITDARR. (i) Permit Adjusted EBITDARR for each month
beginning on July 1, 2005 and ending with September 30, 2005 to be less than 75%
of the projected Adjusted EBITDARR for each such month as set forth the in the
Borrower’s Projections; nor (ii) permit cumulative Adjusted EBITDARR for each
month beginning on July 1, 2005 and ending on September 30, 2005 to be less than
80% of the cumulative Adjusted EBITDARR for each such month as set forth in the
Borrower’s Projections (provided that the first such cumulative Adjusted
EBITDARR of the Borrower, the Parent and its Subsidiaries shall be tested for
the period beginning on July 1, 2005 and ending on August 31, 2005).”
 
4. Conditions to Effectiveness. The effectiveness of this Sixth Amendment shall
be subject to the satisfaction of all of the following conditions in a manner,
form and substance satisfactory to the Lender:
 
(a) Delivery of Documents. The following shall have been delivered to the
Lender, each duly authorized and executed and each in form and substance
satisfactory to the Lender:
 
(1) this Sixth Amendment; and
 
(2) such other instruments, documents, certificates, consents, waivers and
opinions as the Lender may reasonably request.
 
(b) No Default. No Event of Default or event which, with the giving of notice or
the lapse of time, or both, would constitute an Event of Default, shall exist as
of the effective date of this Sixth Amendment, after giving effect to this Sixth
Amendment.
 
(c) Approval of the ATSB and the Creditors Committee. The Lender shall have
received satisfactory evidence that the ATSB and the Creditors Committee shall
have consented to this Sixth Amendment in accordance with the provisions of
Section 11.01 of the Credit Agreement.
 
Upon the satisfaction of all of the conditions set forth in this Paragraph 4
this Amendment shall become effective as of June 30, 2005 (the “Effective
Date.”)
 
5. References. From and after the Effective Date, all terms used in the Credit
Documents which are defined in the Credit Agreement shall be deemed to refer to
such terms as amended by this Sixth Amendment. This Sixth Amendment shall
constitute a “Loan Document.”
 
6. Representations and Warranties. Each Loan Party hereby confirms to the Lender
that the representations and warranties set forth in the Loan Documents are true
and correct in all respects as of the date hereof, and shall be deemed to be
remade as of the date hereof. Each Loan Party represents and warrants to the
Lender that (i) such Loan Party has full power and authority to execute and
deliver this Sixth Amendment and to perform its obligations hereunder, (ii) upon
the execution and delivery hereof, this Sixth Amendment will be valid, binding
and enforceable upon such Loan Party in accordance with its terms, (iii) the
execution and delivery of this Sixth Amendment does not and will not contravene,
conflict with, violate or constitute a default under (A) its organizational
documents or (B) any applicable law, rule, regulation, judgment, decree or order
or any agreement, indenture or instrument to which such Loan Party is a party or
is bound or which is binding upon or applicable to all or any portion of such
Loan Party’s properties or assets and (iv) as of the date hereof no Event of
Default exists.
 
2

--------------------------------------------------------------------------------


7. No Further Amendments; Ratification of Liability. Except as amended hereby,
the Credit Agreement and each of the other Loan Documents shall remain in full
force and effect in accordance with its respective terms. Each Loan Party hereby
ratifies and confirms its liabilities, obligations and agreements under the
Credit Agreement and the other Loan Documents, all as amended by this Sixth
Amendment, and the Liens created thereby, and acknowledges that (i) it has no
defenses, claims or set-offs to the enforcement by the Lender of such
liabilities, obligations and agreements, (ii) the Lender has fully performed all
obligations to the Loan Parties which it may have had, or has, on and as of the
date hereof and (iii) other than as specifically set forth herein, the Lender
does not waive, diminish or limit any term or condition contained in the Credit
Agreement or the other Loan Documents. The agreement of the Lender to the terms
of this Sixth Amendment or any other amendment of the Credit Agreement shall not
be deemed to establish or create a custom or course of dealing among the Lender
and the Loan Parties.
 
8. Incorporation by Reference. The following sections of the Credit Agreement
are incorporated by reference in this Sixth Amendment: 1.02 (Other Interpretive
Provisions); 11.02(b) (Effectiveness of Facsimile Documents and Signatures);
11.11 (Counterparts); 11.12 (Integration); 11.14 (Severability); and 11.15
(Governing Law).
 
9. Further Assurances. Each Loan Party will at any time and from time to time
do, execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, documents and instruments as
reasonably may be required by the Lender in order to effectuate fully the intent
of this Sixth Amendment.
 
[signatures on following pages]
 


 

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Sixth Amendment has been executed and delivered by each
of the parties hereto by a duly authorized officer of each such party on the
date first set forth above.
                                            

LENDER:
 
SOUTHWEST AIRLINES CO., a Texas corporation
 
By: /s/ Laura Wright
Name: Laura Wright
Title: SVP Finance & CFO
 
BORROWER:
 
ATA AIRLINES, INC., an Indiana corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 
GUARANTORS:
 
ATA HOLDINGS CORP., an Indiana corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 
AMBASSADAIR TRAVEL CLUB, INC., an Indiana corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 
ATA LEISURE CORP., an Indiana corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 
AMBER TRAVEL, INC., an Indiana corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 


--------------------------------------------------------------------------------





 
 
AMERICAN TRANS AIR EXECUJET, INC., an Indiana corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 
ATA CARGO, INC., a California corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 
CHICAGO EXPRESS AIRLINES, INC., a Georgia corporation
 
By: /s/ Wisty B. Malone
Name: Wisty B. Malone
Title: Vice President/Controller
 

[signature page to Sixth Amendment to Credit Agreement]
 
 

--------------------------------------------------------------------------------




 
 
 